DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2020 and 08/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Drawings
The drawings received on 05/20/2020 were reviewed and are acceptable.
Specification
The specification filed on 05/20/2020 was reviewed and is acceptable.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a fuel cell comprising an anode chamber, a cathode chamber, and a membrane, wherein the membrane is formed with a graded water permeability.
Mossman et al. (US 2004/0253504 A1) is considered to be the closest relevant prior art to independent claim 1.  Mossman et al. discloses a fuel cell comprising an anode chamber (area between anode flow field plate 122 and MEA 112), a cathode chamber (area between cathode flow field plate 124 and MEA 112), and a membrane (membrane 114).  Mossman et al. further discloses fluid distribution layers (130/131) which decrease in water permeability in the direction of fuel and/or oxidant flow ([0045]).
However, Mossman et al. does not disclose, teach, fairly suggest, nor render obvious the recited membrane being formed with a grade water permeability.  To the contrary, Mossman et al. explicitly discloses that water distribution in the fuel cell is maintained by utilizing the inventive gas diffusion barriers (GDB) ([0027]), and explicitly models water distribution with mass transport by diffusion only within the GDB ([0029]).  Accordingly, there does not appear to be any reasonable basis for the skilled artisan to be directed towards the membrane being formed with a graded water permeability because proper water distribution is already accomplished via graded water permeability in the GDBs.
Yasushi (JP 2003-173798 A) is also considered to be relevant prior art to independent claim 1.  Yasushi discloses a fuel cell comprising an anode chamber (formed via anode separator, Abstract), a cathode chamber (formed via cathode separator, Abstract), and a membrane (60).  Yasushi further discloses that the membrane thickness corresponding to the hydrogen inlet is gradually thicker than the thickness of other portions ([0025]).
However, Yasushi does not disclose, teach, fairly suggest, nor render obvious the recited membrane being formed with a grade water permeability.  At best Yasushi implies that water transport, via the crossover phenomenon (see e.g. [0027-0028]), is varied through the membrane due to the increased thickness of the membrane, but there does not appear to be any reasonable basis for the skilled artisan to conclude that water permeability is graded within the membrane due to increased thicknesses.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Koschany et al. (US 6,451,470 B1) is cited for the disclosure of gas diffusion electrodes with reduced diffusing capacity for water (Title); and
Gallagher (US 2008/0241606 A1) is cited for methods and apparatus for humidifying in fuel cells (Title).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        11/05/2021